Citation Nr: 1042429	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-37 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head and 
facial injury.  

2.   Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 
1980.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Detroit, Michigan, VA 
Regional Office (RO).  

This case has previously come before the Board.  Most recently, 
in March 2009, the matters were remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review. 

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in February 2009.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative evidence does not establish 
residual disability due to an in-service head and facial injury.  

2.  The competent and probative evidence does not establish a 
chronic kidney disability due to in-service disease or injury or 
otherwise related to active service.  


CONCLUSIONS OF LAW

1.  Chronic disability due to a head and facial injury was not 
incurred or aggravated during active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

2.  A chronic kidney disability was not incurred or aggravated 
during active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The January 2004, 
January 2006, and April 2009 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. App. 
at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded a VA examination in August 2009 and January 2010.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service. 38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Certain listed, chronic disabilities, including kidney stones 
(i.e. kidney calculi), are presumed to have been incurred in 
service if they become manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board finds substantial compliance with the March 
2009 remand.  Additional evidence was associated with the claims 
file, to the extent possible, the Veteran was afforded VA 
examinations, and the claims were readjudicated.  The evidence is 
adequate for a determination.  

Residuals of a Head and Facial Injury

The Veteran asserts entitlement to service connection for 
residuals of a head and facial injury.  Having considered the 
evidence, the Board finds that service connection is not 
warranted.  

The Board notes that there is both positive and negative 
evidence.  The Board must weigh the credibility and probative 
value of the opinions in this case, and in so doing, the Board 
may favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to the evidence, the Board also considers factors such 
as the health care provider's knowledge and skill in analyzing 
the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In regard to the January 2004 VA opinion to the effect that left-
sided weakness with left spastic hemiparesis, "could be 
apparently secondary to subdural hematoma in the past," the 
Board finds the opinion to be of diminished probative value, if 
any.  The Board recognizes that an examiner's opinion cannot be 
rejected solely because it is based upon a history supplied by 
the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the Court has held that a claims file review, 
as it pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for private medical 
opinions, and that a medical opinion may not be discounted solely 
because the opining clinician did not describe review of the 
claims file.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
The critical question is whether the medical opinion is credible 
in light of all the evidence.  In fact, the Board may reject a 
medical opinion that is based on facts provided by the Veteran 
which have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
appellant which formed the basis for the opinion.  Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the veteran if rebutted by the overall weight of 
the evidence). The Board notes that the opinion does not 
adequately address the relevant findings at service entrance, 
during service, at separation or thereafter.  A medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
Board notes that the January 2004 records note a history of a 
subdural hematoma during service, as well as in March 2000.  

Against this background are the service treatments records and VA 
opinions.  The Board notes that while the service treatment 
records reflect that the Veteran suffered head and facial 
injuries as a result of having been kicked in the head and face 
by a neighbor in July 1977, there is no reference to an in-
service subdural hematoma, and thus, to the extent that the 
January 2004 opinion relates left sided weakness and spastic 
hemiparesis to a subdural hematoma during service, the value of 
the January 2004 VA opinion is of diminished probative value, if 
any.  An opinion based upon an inaccurate factual basis is of 
diminished probative value.  See Reonal v. Brown, 5 Vet. App. 458 
(1993).  The Board notes that a mere transcription of lay history 
is not transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).

The August 2009 VA examination report notes the Veteran's 
complaints of weakness of his left extremities with spasticity 
and muscle spasm since he suffered a subdural hematoma in March 
2000.  The examiner entered the following diagnosis:

1.  Severe traumatic brain injury (TBI) with 
a concussion and loss of consciousness for 
one month due to being injured in a bar in [] 
in March 2000 with a severe concussion and 
bilateral subdural hematomas overlying the 
bilateral frontal lobes.  He was hospitalized 
at [], now [named] [] in []; and the 
bilateral anterior cranial fossa and middle 
cranial fossa subdural hematomas were 
surgically evacuated.  He has significant 
residual spastic paresis of the left 
extremities due to severe left more prominent 
than right frontal lobe encephalomalacia that 
occurred as a result of the contusions to the 
brain and the subdural hematomas.  He has 
permanent loss of smell and taste.  He has 
chronic depression of the situational type 
due to his medical condition.  

The Veteran satisfied the criteria for severe 
traumatic brain injury (TBI) due to the 
injury that occurred in [] in March 2000 in 
the bar.  There was traumatically induced 
physiological disruption of brain function as 
indicated by loss of consciousness for one 
month.  There was no loss of memory for 
events immediately before or after the 
injury.  There was alteration in his mental 
state at the time of the injury, since he was 
unconscious for one month.  There were focal 
neurological deficits that have been 
permanent involving spastic paresis of the 
left extremities and sensory deficits 
involving the left trunk, abdomen, and the 
left extremities.  The severity of the injury 
was grade 4 with loss of consciousness for 
one month.  The Glasgow coma scale was not 
formally measured, but could be estimated to 
be less than 8 for 1 month.  There was no 
posttraumatic amnesia.   

The Veteran did suffer a severe traumatic 
brain injury (TBI) with a concussion and loss 
of consciousness for one month when he was 
injured in a bar in [] in March 2000.  He 
suffered bilateral anterior and middle 
cranial fossa subdural hematomas that were 
evacuated through a right parietal craniotomy 
at [], now [named] [] in [].  He has severe 
chronic and permanent, left more prominent 
than right frontal lobe encephalomalacia that 
was caused by the traumatic brain injury 
which is a concussion with head injury.  He 
has residual spastic paresis of the left 
extremities that is moderate with sensory 
deficits involving the left side of his 
thorax and abdomen and the left extremities.  
He has permanent loss of the smell and taste.  
He has a mild neurogenic bladder with fairly 
frequent urination and mild intermittent 
urinary incontinence.  He has had sexual 
impotence for several years.  He also 
exhibits significant chronic depression of 
the situational type due to his traumatic 
brain injury.  The neurological deficits were 
caused by the severe traumatic brain injury 
(TBI) that occurred in [] in March 2000 with 
a concussion and loss of consciousness for 
one month with bilateral subdural hematomas 
overlying the bilateral frontal and parietal 
lobes.  The subdural hematomas were 
surgically evaluated through a right parietal 
craniotomy.  

In addition, and while the Veteran asserted, in a November 2005 
VA Form 9, that he has had continuing symptoms, to include in 
regard to the nose and eyes, since the in-service incident in 
which he was kicked in the head and face by a neighbor in 1977, 
the August 2009 VA examiner noted that he had recovered from that 
incident.  The Board notes that evidence of a prolonged period 
without medical complaint can be considered as a factor, along 
with other factors, concerning the Veteran's health and medical 
treatment during and after military service.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, the Board notes that while the Veteran further 
asserted in the November 2005 VA Form 9 that he has headaches, 
dizziness, and sleep difficulty, and that the in-service 
head/face injury and a kidney disorder contributed to the March 
2000 TBI, the August 2009 VA examination report notes the 
following:

MEDICAL HISTORY:
= = = = = = = = = = = 
SEVERITY OF THE INITIAL INJURY: Mild
NO HISTORY OF:  Headaches; Dizziness or 
Vertigo; Seizures; Numbness, Paresthesias or 
Other Sensory Changes; Fatigue; Malaise; 
Other Cognitive Symptoms; Neurobehavioral 
Change; Bowel Problems; Hearing 
Loss/Tinnitus; Hypersensitivity to 
Light/Sound; Speech/Swallowing Difficulty; 
Endocrine Dysfunction.  

Regardless, in this case, the competent and probative evidence 
does not establish chronic residual disability related to the in-
service head/face injury.  Rather, the competent evidence 
establishes that the Veteran's neurologic deficits are 
attributable to the TBI in March 2000.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms and service treatment records 
document the in-service incident in which he was kicked in the 
face and head.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, the 
Board must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  

In this case, the Board has accorded more probative value to the 
August 2009 VA opinion to the effect that the Veteran's 
neurologic impairment is attributable to the TBI sustained in 
March 2000.  The examiner reviewed the claims file and the 
opinion provided is based on objective findings, reliable 
principles, and sound reasoning.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.  

Kidney Disorder

The Veteran asserts entitlement to service connection for a 
kidney disorder.  Having considered the evidence, the Board finds 
that service connection is not warranted.  

The January 2006 VA examiner stated that it is less than likely 
that the Veteran's kidney disorder is caused by or a result of, 
active service, noting episodes of painless hematuria during 
service and that following extensive work up in 1979 it was 
determined that his problems were most likely congenital.  The 
Board notes that congenital or developmental conditions are not 
personal injuries or diseases and, therefore, generally may not 
be service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9 (2010).  The January 2006 VA examiner 
noted no aggravation during service, and while the Veteran 
asserted, in the November 2005 VA Form, that a kidney disorder 
was due to jogging/running or trauma during service, the January 
2010 VA examination report notes no in-service trauma to the 
kidney and that the hematuria resolved during service, and 
findings to include normal laboratory test results on November 
23, 1979 and November 26, 1979.  

The January 2006 VA examiner further noted that the Veteran 
specifically denied a history of kidney stone or blood in the 
urine in August 1986 and in June 1993, noting the initial post-
service treatment was many years after separation.  Evidence of a 
prolonged period without medical complaint can be considered as a 
factor, along with other factors, concerning the Veteran's health 
and medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

To the extent that it was asserted, in a May 2005 statement and 
an August 2008 statement, that blood in the urine is due to 
head/facial trauma during service, the January 2010 VA examiner 
reported that the Veteran was seen for hematuria during service 
and that while a laboratory report noted that the calculus 
grossly resembled a kidney stone, laboratory testing did not 
confirm the finding, and no definite diagnosis of a renal stone 
at that time, and that the hematuria resolved.  The examiner 
specifically stated that the Veteran's nephrolithiasis with mild 
hydronephrosis and focal right distal ureter dilation is not 
caused by or a result of active service.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms, to include what a doctor told 
him, and service treatment records document relevant findings.  
As a layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and current disability.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence of 
record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  

In this case, the Board has accorded more probative value to the 
January 2010 VA opinion to the effect that the Veteran's kidney 
disorder, nephrolithiasis with mild hydronephrosis and focal 
right distal ureter dilation, is not caused by or a result of 
active service.  The examiner reviewed the claims file and the 
opinion provided is based on objective findings, reliable 
principles, and sound reasoning.  In addition, the opinion is 
consistent with the January 2006 VA opinion and such evidence is 
far more probative than the Veteran's lay assertions.  

The Board finds that a chronic kidney disability due to in-
service disease or injury is not shown during service or within 
the initial year following separation, or shown to be otherwise 
related to service.  Thus, service connection for a kidney 
disorder is not warranted.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.  









ORDER



Service connection for residuals of a head and facial injuries is 
denied.  

Service connection for a kidney disorder is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


